Citation Nr: 0402011	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  97-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis, to include 
types A and C. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had verified active duty service from February 
1976 until November 1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1996 
rating decision of the VA Regional Office (RO) in Hartford, 
Connecticut that declined to reopen the claim for service 
connection for hepatitis.  The veteran expressed 
dissatisfaction with this determination in a notice of 
disagreement received in March 1997, and perfected a timely 
appeal to the Board.  In a decision entered in August 2002, 
the Board reopened the claim but denied the issue of 
entitlement to service connection for hepatitis, to include 
types A and C, de novo.

The veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2003, the 
veteran's representative and the VA Office of General Counsel 
filed a joint motion to vacate the prior Board determination 
and stay proceedings on the basis that a VA examination 
conducted in April 2001 pursuant to Board remand of July 1999 
did not comply with the directives of that decision.  It was 
noted that as there had been no express waiver by the 
appellant of lack of compliance, this was contrary to the 
Court of Appeals for Veterans Claims' (Court) holding in 
Stegall v. West, 11 Vet. App 268 (1998).  The parties 
requested remand for adjudication in accordance with the 
controlling law.  In an Order dated in July 2003, the Court 
granted the joint motion, vacated that part of the Board's 
August 2002 decision which had denied service connection for 
hepatitis, and remanded the case to the Board for further 
action in accordance with the Court's mandate.  

The appellant was afforded personal hearings at the RO in 
August 1997 and before a Member of the Board, via 
videoconference, in June 2002; the transcripts of which are 
of record.


REMAND

The veteran asserts that he now has hepatitis C which he 
contracted during active duty for which service connection 
should be granted.  

The Board finds that further development is indicated in this 
instance.  Specifically, it is noted that on a rating sheet 
dated in February 1981, it was noted that the appellant had 
been treated at Newington, Connecticut between March and 
December 1979, and at the VA Hospital in Spokane, Washington 
between August and September 1980.  The Board observes that 
on a claim received in January 1981, the veteran related that 
he had been treated at the Loma Linda [California] VA 
facility.  He stated on VA examination in June 1982 that he 
was currently hospitalized for alcohol abuse.  Documentation 
of record shows that the veteran was admitted to the 
Northampton [Massachusetts] VA facility for alcohol problems 
in January 1990.  He testified upon personal hearing in 
August 1997 that he was treated at Northampton for alcohol 
abuse in 1982, and had received treatment from Newington VA 
in 1979.  

The record reflects that when the veteran underwent VA 
examination in April 2001, it was related that the Walter 
Reed liver biopsy report from 1978 could not be found.  The 
Board notes that this clinical report is not of record, 
although there is evidence that it has been requested since 
at least 1979.  It appears that a recent request to the 
National Personnel Records to ascertain whether there were 
any additional clinical records from Walter Reed was 
unsuccessful.  Under the circumstances, the Board is of the 
opinion that a direct inquiry should be made to the Walter 
Reed Army Medical Center to see if such records or biopsy 
materials have remained at that facility, or were sent to any 
other institution such as the Armed Forces Institute of 
Pathology (AFIP).  

The Board also observes that pursuant to Board remand in 
1999, the veteran did not provide authorization to retrieve 
records from facilities he was treated at for motorcycle 
accident injuries received in 1986 and September 1988.  It is 
noted that a Hartford Hospital admission data sheet has been 
made available, but there are records pertaining to actual 
treatment there.  The veteran should provide authorization to 
obtain these records and identify any others which evidence 
treatment for hepatitis since service

The Board points out that, as VA has notice of the existence 
of additional records, they must be retrieved and associated 
with the other evidence already on file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Additionally, the examiner noted on VA examination in April 
2001 that the veteran would be referred to the West Haven VA 
liver clinic for definitive answers to the questions posed on 
Board remand as to the etiology and onset of hepatitis C.  
The veteran is shown to have subsequently had treatment at 
that facility, there but there has been no accompanying 
correlation of the evidence or answers to questions which 
were presented.  Therefore, the veteran should be scheduled 
for a current examination by a liver specialist to review the 
updated records, perform a physical examination and offer a 
medical opinion.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  VA clinical records should be 
requested from Newington, Connecticut, 
dated between 1979 and 1987.  All of 
the veteran's clinical records dating 
back to 1979 should be retrieved from 
the VA Hospitals in Spokane, 
Washington, Loma Linda, California, and 
Northampton, Massachusetts.  All VA 
outpatient records dating from 
September 2001 should be retrieved from 
the VA facility in West Haven 
(particularly the Liver Clinic) and 
associated with the claims folder.

2.  The RO should take appropriate 
steps to contact the veteran in order 
to ask that he identify any other VA 
and non-VA health care providers who 
treated him for claimed hepatitis/liver 
disease since 1979, to include the 
Hartford Hospital.  Complete clinical 
records should be obtained from each 
health care provider the veteran 
identifies, if not already of record.  

3.  The RO should directly contact the 
Walter Reed Army Medical Center to 
request that a search be made for any of 
the veteran's clinical records they may 
have in their possession, to include 
those which may be on microfiche, and any 
pathology reports or materials obtained 
through liver biopsy in September-
November 1978.  If biopsy information is 
not available, AFIP should be asked if it 
has these materials, and if so, whether 
hepatitis C is demonstrated. 

4.  The veteran should be scheduled for 
a special examination by a liver, or 
other appropriate, specialist to 
ascertain the etiology and onset of his 
hepatitis C.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The claims file and a copy 
of this remand must be made available to 
the physician designated to examine the 
veteran.  A comprehensive clinical 
history should be obtained.  After 
reviewing the record and examining the 
veteran, the examiner should a) opine 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that hepatitis diagnosed in 
service became a chronic disorder which 
persists until the present, b) provide a 
well-reasoned opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) 
that hepatitis diagnosed in service in 
1978 was chronic type C, as opposed to 
type A or B, and, c) whether the 
currently-diagnosed hepatitis C is more 
likely than not of post service onset.  
All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in the report.

5.  The RO should review the clinical 
report to ensure that the requirements 
of the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.

6.  Following completion of the 
requested development, the RO should re-
adjudicate the issue of entitlement to 
service connection for hepatitis.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




